Citation Nr: 9905155	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  95-09 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tuberculosis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic joint and muscle aches and pains as due to an 
undiagnosed illness.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches as due to an undiagnosed illness.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
fever, parasitic intestinal infections, and diarrhea as due 
to an undiagnosed illness.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin rash of the thighs and buttocks as due to an undiagnosed 
illness.

6.  Entitlement to service connection for an anxiety 
disorder.

7.  Entitlement to service connection for memory loss.

8.  Whether the veteran submitted a timely appeal regarding 
entitlement to an increased (compensable) rating for a 
residual scar, incision and drainage of an abscess cavity, 
left buttock.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R. P.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from November 1978 to 
November 1982, and from November 1990 to June 1991.  

This matter arises from various rating decisions rendered in 
July 1992, December 1992, and August 1997, by the Department 
of Veterans Affairs (VA) Regional 

Office (RO) in Detroit, Michigan.  In the aggregate, these 
denied all benefits now sought on appeal.

During the pendency of this appeal, the appellant requested a 
personal hearing before a traveling member of the Board of 
Veterans' Appeals (Board).  Such a hearing was conducted 
before the undersigned in August 1996; a transcript of that 
proceeding is of record.  During the personal hearing, the 
appellant submitted additional evidence, and waived its 
review by the RO.  See 38 C.F.R. § 20.1304(c) (1998).  The 
appellant's written waiver and the evidence submitted also 
have been made a part of the appellate record.  


FINDINGS OF FACT

1.  In March 1996, the RO denied the veteran's claim for 
service connection for tuberculosis; the veteran was notified 
of that decision and of her appellate rights later that 
month, but did not appeal.  

2.  Additional evidence submitted since the RO's March 1996 
denial is comprised of reports of the veteran's VA treatment 
and examination, statements of third parties, and testimony 
given by the veteran and fiancee at a personal hearing; this 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran served in the Persian Gulf during the Persian 
Gulf War.  

4.  In March 1996, the RO denied the veteran service 
connection for chronic joint and muscle aches and pains, 
headaches, fever, parasitic infections, diarrhea, and a skin 
rash as all due to an undiagnosed illness alleged to have 
been acquired during the Persian Gulf War; an intervening 
change in the pertinent laws and regulations 

has created a potentially new basis for entitlement regarding 
the denial of those claims.

5.  The record does not contain objective evidence, or other 
nonmedical indicators capable of independent verification, 
regarding the presence of chronic joint and muscle aches and 
pains, fever, or parasitic infections.

6.  The veteran's headaches are the product of tension, and 
did not have their onset during active military service.

7.  The veteran's skin rash of the buttocks and thighs is a 
manifestation of hidradenitis suppurativa that did not have 
its onset during active military service.

8.  The diarrhea experienced by the veteran is a symptom of 
her service-connected Crohn's disease.

9.  No competent evidence has been presented which would tend 
to indicate that the veteran's currently diagnosed anxiety 
disorder is related to her military service.

10.  No competent evidence has been presented that would tend 
to indicate the presence of memory loss.

11.  In March 1994, the RO furnished the veteran with a 
statement of the case regarding the issue of an increased 
rating for a residual scar, incision and drainage of an 
abscess cavity of the left buttock; the veteran was given 
until July 20, 1994, to submit a substantive appeal.  
However, her VA Form 9 was not received by VA until March 30, 
1995.


CONCLUSIONS OF LAW

1.  The RO's March 1996 decision that denied service 
connection for tuberculosis is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.1103 (1998).

2.  The evidence received subsequent to the RO's March 1996 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for tuberculosis is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  

3. Because of regulatory changes, the veteran's current 
claims for service connection for chronic joint and muscle 
aches and pains, fever, and parasitic infections due to an 
undiagnosed illness are separate and distinct from those 
denied by the RO in March 1996; the claims are reopened 
accordingly.  38 C.F.R. § 3.103(a) (1998).  

4.  Chronic joint and muscle aches and pains, fever, and 
parasitic infections were not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1117 (West 
1991); 38 C.F.R. § 3.317 (1998).

5.  Tension headaches were not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).

6.  Hidradenitis suppurativa, claimed as a skin rash of the 
thigh and buttocks was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).

7.  The claims for service connection for an anxiety disorder 
and memory loss are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

8.  The veteran's appeal pertaining to a claim for an 
increased rating for a residual scar, incision and drainage 
of an abscess cavity of the left buttock was not timely 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Regarding Service Connection
for Tuberculosis

The veteran claims to have contracted tuberculosis while 
serving in the Persian Gulf.  She asserts that she developed 
this disability following exposure to various environmental 
agents while serving in that theater of operations.

The RO last denied the veteran service connection for 
tuberculosis in March 1996.  That determination became final 
in the absence of a timely appeal.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  As such, the first question 
to be answered is whether new and material evidence has been 
presented which would justify a "reopening" of the claim as 
well as a review of the entire record.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  "New and material evidence" 
means evidence not previously submitted to VA decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither redundant nor 
cumulative of evidence previously submitted, and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a).  In order to be "material," evidence must be 
probative as to each element which was a specified basis of 
the prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In denying the veteran service connection for tuberculosis in 
March 1996, the RO held, in effect, that this disability was 
not manifested in service or to a compensable degree within 
one year following the veteran's discharge from military 
service.  See 38 C.F.R. §§ 1101, 1110, 1112, 1131 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Pertinent evidence 
which was of record when the RO rendered its March 1996 
decision included the veteran's service medical records, 
various statements from the veteran, and various reports of 
the veteran's treatment and examination from 1992 to 1994.  
Nowhere was there evidence of the presence of tuberculosis.  
The RO evaluated the record, and in March 1996, held that it 
failed to demonstrate that the veteran had tuberculosis as a 
result of her military service.  Service connection was 
denied accordingly.

Pertinent evidence submitted since the RO rendered its March 
1996 denial includes various statements and testimony offered 
by the veteran and third persons, as well as reports of 
various VA physical examinations conducted during 1997.  
These do not contain any evidence that the veteran currently 
suffers from either active or quiescent tuberculosis; only 
the veteran's statements suggest that this disability is 
present.  As a lay person, the veteran is not competent to 
offer an opinion concerning whether she currently suffers 
from tuberculosis, or any residuals thereof.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

Given the foregoing, the evidence submitted subsequent to the 
RO's March 1996 denial, although new, is not material because 
it, by itself or in conjunction with the evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  As such, 
the evidence submitted is not sufficient to reopen the 
veteran's claim of entitlement to service connection for 
tuberculosis.  See 38 U.S.C.A. § 5108.  

II.  New and Material Evidence Regarding Service Connection 
for Chronic Joint and Muscle Aches and Pains, Fever, and 
Parasitic Infections

The RO previously denied the veteran's service connection for 
chronic joint and muscle aches and pains, fever, and 
parasitic infections in March 1996.  However, unlike her 
claim of entitlement to service connection for tuberculosis, 
the veteran claims that her chronic joint and muscle aches 
and pains, fever, and parasitic infections are due to an 
undiagnosed illness that she contracted while serving in the 
Persian Gulf during the Persian Gulf War.  In this regard, 
the Board notes that subsequent to the RO's March 1996 
decision, the regulation pertaining to the processing of 
claims based upon exposure to environmental agents in the 
Persian Gulf War and claims based upon undiagnosed illness 
was amended on an 

emergency basis in April 1997.  See 38 C.F.R. § 3.317; 
"Compensation for Certain Undiagnosed Illnesses," 62 Fed. 
Reg. 23,138-23,139 (1997) (effective November 2, 1994, 
codified at 38 C.F.R. § 3.317(a)(1)(i), retroactively 
extending presumptive period for service connection for 
certain undiagnosed illnesses to December 31, 2001); See also 
63 Fed. Reg. 11,122-11,123 (March 6, 1998) (final rule); DVA 
Circular 20-92-29 (10/11/94) (effective July 2, 1997).  

When a change in law or regulation creates a new basis of 
entitlement to veterans benefits (as is the case here), a 
claim under the new law is a claim separate and distinct from 
the claim previously denied prior to the liberalizing law or 
regulation.  See Spencer v. Brown 4 Vet App. 283 (1993); 
Aff'd 17 F. 3d 368 (Fed. Cir. 1994).  Accordingly, the Board 
affirms the RO's explicit finding in August 1997 that the 
veteran has filed new claims for chronic joint and muscle 
aches and pains, fever, and parasitic intestinal infections.  
The Board, therefore, will proceed with its review of the 
evidence on de novo basis.  See Spencer, 4 Vet App. 288-9; 
Sawyer v. Derwinski, 1 Vet. App. 130, 133 (1991).

The veteran contends that she currently suffers from chronic 
joint and muscle aches and pains, fever, and parasitic 
intestinal infections as a result of an undiagnosed illness 
that she contracted while serving in the Persian Gulf during 
the Persian Gulf War.  In general, service connection may be 
granted for disability resulting from disease or injury 
incurred in, or aggravated by, active military service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
pursuant to 
38 C.F.R. § 3.317, VA shall pay compensation to a Persian 
Gulf War veteran who "exhibits objective indications of 
chronic disability" (manifested by certain signs or 
symptoms), provided that the disability becomes manifest to a 
degree of 10 percent or more prior to December 31, 2001, and 
assuming that such disability cannot otherwise be attributed 
to any known clinical diagnosis.  Signs or symptoms which may 
be manifestations of undiagnosed illnesses include joint and 
muscle pain, and gastrointestinal symptomatology.  "Objective 
indications" include both objective evidence perceptible to 
an examining physician and other non-medical indicators 

that are capable to independent verification.  See 38 C.F.R. 
§ 3.317(a)(2).  Finally, to be "chronic" a disability must 
have existed for six months or more or have exhibited 
intermittent episodes of improvement and worsening over a 
six-month period.  Id.

The threshold question is whether the appellant's complaints 
regarding chronic joint and muscle aches and pains, fever, 
and parasitic intestinal infections are more than just 
subjective in nature.  The record indicates that they are 
not.  For instance, in June 1997, the veteran underwent a VA 
neurological examination that encompassed her extremities.  
The examiner observed that the veteran had full use of all 
muscle groups of all extremities, and that her strength and 
neural responses were within normal limits.  Similarly, 
although the veteran's claims folder is replete with reports 
of her treatment for her service-connected Crohn's disease, 
nowhere is there any indication of parasitic infection either 
in her intestines or otherwise.  Nor has she displayed any 
signs of an ongoing fever.  

In view of the foregoing, the Board finds no reasonable basis 
upon which to predicate a grant of the benefits sought.  
Absent objective evidence or some other independent 
verification of the signs and symptoms claimed, there is no 
basis to conclude that the veteran currently suffers from 
undiagnosed illness manifested by chronic joint and muscle 
aches and pains, fever, and parasitic intestinal infections.  

III.  New and Material Evidence Regarding Service Connection 
for Headaches

The provisions of 38 U.S.C.A. §§ 1110, 1117, 1131, and 
38 C.F.R. §§ 3.303, 3.317 are incorporated herein by 
reference.  The veteran contends that she currently 
experiences headaches as a result of her exposure to 
environmental agents while serving in the Persian Gulf during 
the Persian Gulf War.  Accordingly, the Board will examine 
her claim on a de novo basis, notwithstanding that the RO 
previously denied the veteran service connection for 
headaches in March 1996.  As noted by the RO in its August 
1997 decision, and as noted by the Board above, the 

liberalizing nature of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 as currently constituted requires that such a review 
be undertaken.  

The veteran contends that she experiences headaches 
approximately 3 to 4 times weekly, and asserts that these are 
the result of an undiagnosed illness that she developed 
secondary to her exposure to environmental agents while 
serving in the Persian Gulf War.  As noted above, the 
provisions of 38 C.F.R. § 3.317 require that objective 
indications of chronic disability be granted service 
connection on a presumptive basis provided that the 
symptomatology cannot be attributed to any known clinical 
diagnosis.  See 38 C.F.R. § 3.317(a)(1)(ii) (emphasis added).  
In the instant case, the veteran underwent a VA neurological 
examination in June 1997.  She indicated that she experienced 
headaches regularly and that each lasted approximately six 
hours.  She indicated that she suffers from lightheadedness 
and eye pain when her headaches become particularly severe.  
Following neuropsychological assessment, the examiner 
concluded that the veteran's headaches were the result of 
tension.  Testing indicated that she was under considerable 
psychological stress.  The physician's conclusion would tend 
to discount that the etiology of the veteran's headaches is 
an undiagnosed illness.  As such, the provisions of 
38 U.S.C.A. § 1117, and 38 C.F.R. § 3.317 are not for 
application.

Similarly, because the veteran's service medical records and 
the records of her post-service medical treatment and 
examination do not indicate the onset of headaches during 
military service, the provisions regarding a grant of service 
connection on a direct basis also do not apply.  Accordingly, 
there is no reasonable basis upon which to predicate a grant 
of service connection for the veteran's headaches.

IV. New and Material Evidence Regarding Service Connection 
for a Skin Rash of the Thighs and Buttocks as Due to an 
Undiagnosed Illness

Again, the provisions of 38 U.S.C.A. §§ 1110, 1117, 1131; 
38 C.F.R. §§ 3.303, 3.317 are incorporated herein by 
reference.  The veteran contends that she currently 

experiences a chronic skin rash of the thighs and buttocks as 
a result of her exposure to environmental agents during the 
Persian Gulf War.  She attributes this to an undiagnosed 
illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The 
record does not support her contentions.

The veteran underwent a special VA examination of the skin in 
March 1997.  She complained of recurring lesions on her 
buttocks, thighs, and beneath her breasts.  She indicated 
that individual lesions tend to come and go, but that her 
skin is never completely clear.  The examiner observed a 
number of discrete papular lesions on the veteran's buttocks 
and thighs.  The lesions were hyperpigmented and tender on 
palpation.  The examiner concluded that they represented 
hidradenitis suppurativa.

As with her tension headaches, service connection cannot be 
granted for the veteran's rash on her thighs and buttocks 
because it is attributable to a known disorder, i.e., 
hidradenitis suppurativa.  This is in contrast to the 
regulatory requirement that symptomatology not be 
attributable to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317(a)(1)(ii).  

Notwithstanding the foregoing, the question remains as to 
whether service connection can be granted for hidradenitis 
suppurativa on a direct basis.  The record indicates 
otherwise.  Service medical records are negative for 
treatment for this disability.  Nor does the record otherwise 
indicate continuity of symptomatology subsequent to the 
veteran's discharge from military service.  See 38 C.F.R. 
§ 3.303.  The first evidence of recurring pustules on the 
veteran's thighs and buttocks is contained in a VA 
dermatology consultation conducted in May 1992; this is 
nearly one year following her discharge from military 
service.  Absent evidence of a manifestation of 
symptomatology regarding this disability in service or of 
continuity of symptomatology following military service, a 
grant of service connection for hidradenitis suppurativa is 
not warranted.

V. New and Material Evidence Regarding Service Connection for 
Diarrhea

The veteran contends that she experiences chronic diarrhea as 
a result of an 

undiagnosed illness associated with her exposure to 
environmental agents during the Persian Gulf War.  Again, the 
provisions of 38 U.S.C.A. §§ 1110, 1117, 1131; 38 C.F.R. 
§§ 3.303, 3.317 are incorporated herein by reference.  Again, 
the record does not support the veteran's contentions.

Records of her VA hospitalization in September 1992, as well 
as the report of a VA general medical examination conducted 
in September 1993, indicate that her bouts of diarrhea are a 
symptom of her service-connected Crohn's disease.  Because it 
is attributable to a diagnosed illness, the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not for 
application.  Nor, for that matter, are the provisions of 
38 U.S.C.A. §§ 1110, 1131 regarding a grant of direct service 
connection.  In fact, the veteran already is service 
connected for diarrhea as a symptom of Crohn's disease.  As 
such, a grant of service connection for diarrhea as a 
separate disease entity is prohibited by law.  See 38 C.F.R. 
§ 4.14 (1998).  The latter provision prohibits the evaluation 
of the same manifestation of a given disease process under 
different diagnoses.  The 30 percent disability evaluation 
currently assigned for the veteran's Crohn's disease 
contemplates diarrhea as a prevailing symptom in support of 
that rating.  As such, service connection for diarrhea as a 
separate disease entity is not warranted.

VI.  Service Connection for an Anxiety Disorder and Memory 
Loss

The veteran claims to suffer from a psychiatric disorder, 
diagnosed as an anxiety disorder, and memory loss as a result 
of her exposure to environmental agents during the Persian 
Gulf War.  Therefore, the provisions of 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317 must again be examined, as well as the 
provisions of 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

However, as a threshold matter, one claiming entitlement to 
VA benefits has the burden of submitting evidence sufficient 
to justify a belief that a given claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  "[T]he [VA] benefits system requires 
more than just an allegation"; a claimant must submit 
supporting evidence sufficient to 

justify a belief by a fair and impartial individual that a 
given claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-611 (1992).

To establish that a given claim for service connection is 
well grounded, the evidence must demonstrate the incurrence 
or aggravation of a disease or injury in service, see 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) and Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); the existence of a 
current disability, see Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) and Rabideau v. Derwinski, 2 Vet. 
App. 141, 144(1992); and, finally, a nexus between the 
inservice injury or disease and the current disability, see 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Layno v. Brown, 6 Vet. App. at 469.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under current case law, lay observation is 
considered competent to demonstrate its existence.  In 
addition, a claim may be well grounded if the evidence shows 
that the condition was observed during service or during any 
applicable presumptive period, and continuity of 
symptomatology was demonstrated thereafter, either through 
the submission of medical evidence or lay evidence if the 
disability is of the type as to which lay evidence is 
competent to identify its existence.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  The question presented is whether 
the veteran's various claims of entitlement to service 
connection for an anxiety disorder and memory loss meet any 
of the foregoing requirements.

With respect to the claim of entitlement to service 
connection for an anxiety 

disorder, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 are not for application because the anxiety disorder 
is, in itself, a diagnosed disease process.  

Service medical records do not reflect complaints or 
treatment referable to an anxiety disorder.  In fact, it was 
not until June 1997, approximately six years following the 
veteran's discharge from military service, that such a 
disease process was diagnosed.  This occurred during a 
special VA psychiatric examination during which the veteran 
indicated that she tended to be irritable, tense, fatigued, 
edgy, and had difficulty sleeping.  She expressed no prior 
history of a psychiatric disorder.  The examiner observed 
that the veteran's mood was generally euthymic but that, 
otherwise, she appeared to be within normal limits 
psychiatrically.  The examiner diagnosed anxiety disorder, 
not otherwise specified, as a result of current difficulties 
that the veteran was experiencing with her employment and her 
personal life.  These clinical findings discount the 
necessary nexus between the currently diagnosed anxiety 
disorder and the veteran's military service; as such, this 
claim is not well grounded.  See Lathan, 7 Vet. App. at 365.  

In a similar vein, the veteran has claimed service connection 
for memory loss as secondary to her exposure to environmental 
agents during the Persian Gulf War.  The threshold question 
is whether the veteran has any objective indications of 
memory loss that might be considered a neurological sign or 
symptom of an underlying undiagnosed illness.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The most recent VA 
psychiatric examination conducted in June 1997 would tend to 
preclude such a conclusion.  Although the veteran indicated 
that she was exposed to something "over in the Gulf" and that 
this caused her memory loss, the latter was not confirmed 
during psychological testing.  Both the staff psychologist 
and a VA physician indicated that no focal or generalized 
organic deficit in cognitive 
functioning was present.  Although the veteran appeared to 
have some areas of cognitive difficulty as reflected by the 
psychological testing administered, the test 

results also suggested that the psychological distress that 
she currently experiences interferes with efficient cognitive 
activities.

Thus, although the veteran believes that she currently 
suffers from memory loss beyond that which she experienced 
prior to serving in the Persian Gulf War, any areas of 
cognitive difficulty that she currently experiences appear to 
be attributable to a combination of situational factors and 
inherent intellectual shortcomings.  

In the absence of the existence of a current disability or 
symptomatology indicative of an underlying disability, 
service connection is not warranted.  See Brammer v. 
Derwinski, 3 Vet. App. at 225, and Rabideau, 2 Vet. App. at 
144.  

VII.  Timeliness of Appeal Regarding Entitlement to an 
Increased Rating for a Residual Scar, Incision and Drainage 
of an Abscess Cavity, Left Buttock

All questions in a matter which, under Section 511(a) of this 
title are subject to a decision by the Secretary, shall be 
subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  See 
38 U.S.C.A. § 7104(a).  Appellate review will be initiated by 
a notice of disagreement, and completed by a [timely] and 
substantive appeal after the statement of the case is 
furnished as prescribed.  See 38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.200.  A substantive appeal must be filed 
within 60 days from the date that the [RO] mails the 
Statement of the Case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever is later.  See 38 C.F.R. § 20.302(b).  In this 
regard, an extension of the 60-day period for filing a 
Substantive Appeal may be granted for good cause.  See 
38 C.F.R. § 20.303.  

The veteran was first notified that service connection had 
been granted for a 
residual scar, incision and drainage of an abscess cavity of 
the left buttock by a VA 

letter dated July 21, 1992; that correspondence indicated 
that this disability was "service-connected but [was] less 
than 10 percent disabling and compensation is not payable."  
In response, the veteran submitted a notice of disagreement 
on August 20, 1992, wherein she indicated that she was 
appealing the decision to assign the foregoing disability a 
noncompensable evaluation.  The RO then furnished the veteran 
a statement of the case on March 30, 1994.  In response, the 
veteran submitted a request for an extension of the 60-day 
period in which to respond to the statement of the case; her 
request was date stamped as received by the Regional Office 
in Louisville, Kentucky, on May 5, 1994.  By letter dated 
May 27, 1994, the RO notified the veteran that her request 
for an extension of the appeal period had been granted, and 
that she had "60 days from the date of this letter" to submit 
her substantive appeal.  The veteran's substantive appeal was 
not received until March 30, 1995.  Because the latter date 
is more than 60 days after VA's grant to her of a 60-day 
extension in which to appeal, her substantive appeal was not 
timely received, and the Board currently is without appellate 
jurisdiction to consider the issue of the veteran's 
entitlement to an increased rating for a residual scar from 
an incision and drainage of an abscess cavity of her left 
buttock.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101(a).  
Parenthetically, the Board notes that the veteran's 
substantive appeal also was not received within the 
applicable time frames specified in 20.302(b).  

In reaching this decision, the Board has given careful 
consideration to the testimony offered by the appellant and  
the arguments raised by her representative during the 
personal hearing held before the undersigned in August 1996.  
Therein, the appellant and her representative indicated that 
the appellant had been misled by VA regarding her 
responsibilities concerning the submission of a timely 
substantive appeal.  They pointed to a supplemental statement 
of the case issued to the appellant in October 1994 regarding 
the question of an increased rating for the disability at 
issue which, they argued, again granted the appellant 60 days 
in which to respond.  They also cited a VA letter dated 
March 10, 1995, that indicated that it was 
necessary for her to complete a VA Form 9 in order for the RO 
to further process her appeal in this regard.  These 
arguments are unpersuasive.  The Board notes that 

the supplemental statement of the case issued to the 
appellant on October 28, 1994, that again indicated that she 
had a 60-day period in which to respond was issued to the 
appellant well after the expiration of the 60-day extension 
granted to her on May 21st of that year.  Thus, any confusion 
caused by the supplemental statement of the case sent to the 
veteran during the following October would have occurred well 
after the expiration of the extension of the time limit 
granted to her for the submission of a timely substantive 
appeal; the same would hold true for the VA letter sent to 
the appellant on March 10, 1995.  Moreover, the latter 
correspondence could not, as the appellant has contended, 
start a new time clock running for the appeal because there 
is no statutory or regulatory provision for such a 
happenstance.

The Board observes that the question of the timeliness of the 
appellant's substantive appeal regarding this issue is, in 
itself, an appealable issue.  See Marsh v. West, 11 Vet App. 
468, 470 (1998).  Ordinarily, this would require that the 
appellant be furnished a statement of the case to apprise her 
of the laws and regulations governing timeliness in the 
appellate process.  However, given that the appellant and her 
representative availed themselves of the opportunity to 
discuss the matter of the timeliness of her appeal in great 
detail at the personal hearing held before the undersigned in 
August 1996, and in view of the knowledge regarding this 
question exhibited by the veteran's representative at that 
hearing (see transcript at page  3), the Board finds that 
this issue can be disposed of despite the absence of statment 
of the case regarding the timeliness question.  Accordingly, 
the Board does not find that the veteran has been prejudiced 
by this action.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).   



ORDER

Service connection for tuberculosis is denied.

Service connection for chronic joint and muscle aches and 
pains to include as due to an undiagnosed illness, is denied.

Service connection for headaches, to include as due to an 
undiagnosed illness, is denied.

Service connection for fever, parasitic infections, and 
diarrhea, to include as due to an undiagnosed illness, is 
denied.

Service connection for a skin rash of the thighs and 
buttocks, to include as due to an undiagnosed illness, is 
denied.

Because they are not well grounded, the claims of entitlement 
to service connection for an anxiety disorder and memory loss 
are denied.

Because the Board lacks jurisdiction, the claim of 
entitlement to an increased rating for residual scar, 
incision and drainage of an abscess cavity of the left 
buttock is dismissed.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


